Order entered November 1l). , 2012




                                             In The
                                    Court of cappeatti
                           jfiftb Miotritt of Texaci at Maims
                                      No. 05-12-00375-CR

                              IUGOBERTO BENITO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-81659-09

                                            ORDER
       The Court REINSTATES the appeal.

       On October 22, 2012, we ordered the trial court to make findings regarding why

appellant's brief had not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel explained that the delay in filing appellant's brief was due to her workload and some

personal issues; and (4) appellant's brief can be filed by November 19, 2012.

       We ORDER appellant to file his brief by NOVEMBER 19, 2012.


                                                              444,c4.40-0-■
                                                      LANA MYERS
                                                      JUSTICE